          Case 1:17-cr-00314-VM Document 92 Filed 02/06/20 Page 1 of 2


                                                                       L.'-i DC SD NY
                               George Robert Goltzer                   DOCU MENT
                                 Attorney At Law                       ELECTRONICALLY FILED
                               152 West 57th Street                    DOC #:
                                                                            - - ---::r-#-~"'-1---
                                    8th Floor                          DATE FILED:--1------,.,---....;...
                               New York, NY 10019


 Ying Stafford,Esq.                                                      Tel. (2 12) 608-1260
 Associate Counsel                                                       Fax (1646) 430-8944
                                                                          Cell: (917) 553-6704
                                                                          grgoltzer@gmail.com


                                        February 6, 2020
Hon. Victor Marrero
United States District Judge
United States Courthouse
500 Pearl Street
New York, NY 10007
ViaECF

                               Re: United States v. Kevin Delvalle
                                     17 Cr. 314

Dear Judge Marrero:

       Please accept this letter, with consent of A.U.S.A. Jessica Feinstein, to continue the
sentencing in this matter, currently scheduled for February 18, 2020, to April 10, 2020 at
any time convenient to the Court.

       This request is occasioned for two reasons. First, I hope to have addional time to
advise the Court of my client's objections to the final presentence report, which has
already been approved, and to submit a full sentencing submission, including a report from
our mitigation expert. Second, the government would hope to have both defendants'
sentences in the case on the same day, as the victim's family members need to travel some
distance to attend court and make their statements. The codefendant's sentence is
currently scheduled for April 10.

       If this is agreeable, may I impose upon Your Honor to "so order" this letter and
have Chambers post it on ECF. Thank you for your consideration. I remain

                                      Respectfully,
                                      SIGR Goltzer
                                                             Request GRANTED. The sentencing of defendant   -:t   ~
                                      George R. Goltzer                                            4-/fJ-")-0
                                                               "/Se{!vtl,C.(} herein is rescheduled to
cc: All parties via ECF
                                                             at J.-.: 1/s-  f-/Lt       .
                                                             SO ORDERED.
                                                              :). -/J' / )-{}
                                                                DATE
